Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 18 and 20-25 under 35 USC 103 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Casey on 5/10/2021.

The application has been amended as follows: 

Claim 18 (Currently Amended): A medical work support system, comprising:
a plurality of interface apparatuses, each including a track pad and an acceleration sensor configured to detect [[an]] a gravitational acceleration of the interface apparatus, each being assigned to an identifier, and each being configured to receive input only from the track pad, the track pad being configured to accept a control operation from a user via the track pad to 

a wireless communication circuitry configured to wirelessly receive the signal and the detected acceleration from each of the plurality of interface apparatuses; and

processing circuity configured to:
determine that a particular interface apparatus of the plurality of interface apparatuses has an operation right for operating the medical apparatus that is an operation target to be operated by the particular interface apparatus, based on association of the identifier of the particular interface apparatus with the operation right,

select a particular signal transmitted from the particular interface apparatus having the operation right, out of the signals transmitted from the plurality of interface apparatuses based on the identifier of the particular interface apparatus included in the particular signal, and transmit the particular signal to the medical apparatus only when the particular interface apparatus has the operation right,

determine that a first interface apparatus of the plurality of interface apparatuses having no operation right requests the operation right for the medical apparatus that is the operation target, based on a signal received from the first interface apparatus which corresponds to a specific operation and includes an identifier of the first interface apparatus, the specific operation being an operation performed by a user and received by the first interface apparatus via the corresponding track pad and including a 

give the operation right to the first interface apparatus by associating the identifier of the first interface apparatus with the operation right, and 

determine a mode in which the first interface apparatus is used based on the detected acceleration 

wherein each of the plurality of interface apparatuses is detachably provided on a reverse surface side of a sterile gown that the user wears or inside a pocket of the gown, and the specific operation is received on the corresponding track pad of the first interface apparatus from an obverse surface side of the sterile gown.

Claim 24 (Currently Amended) The medical work support system of claim 18, wherein the mode in which the first interface apparatus is used is a vertical mode.

Claim 25 (Currently Amended) The medical work support system of claim 18, wherein the mode in which the first interface apparatus is used is a horizontal mode.

Allowable Subject Matter
Claims 18 and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 18 and 20-25 are allowable over the closest prior art of record, i.e. Yamaki et al (US Patent Application Publication 2003/0093503) in view of Kelly et al (US Patent Application Publication 2013/0173291), Raviv (US Patent Application Publication 2012/0186000), Bruwer et al (US Patent Application Publication 2014/0292396), Saied (US 7,549,179),  and Vendruscolo et al, Interfaces for Computer and Robot Assisted Surgical Systems (hereinafter Vendruscolo).

With respect to claim 18, Yamaki discloses:
a plurality of interface apparatuses each including a track pad, each being assigned an identifier, and each being configured to receive input only from the track pad, the track pad being configured to accept a control operation from a user via the track pad to control a medical apparatus, and output a signal corresponding to the control operation and including the identifier of a respective interface apparatus of the plurality of interface apparatuses;

a wireless communication circuitry configured to receive the signal from each of the plurality of interface apparatuses; and

processing circuitry configured to: 
determine that a particular interface apparatus of the plurality of interface apparatuses has an operation right for operating the medical apparatus that is an operation target to be operated by the particular interface apparatus, based on association of the identifier of the particular interface apparatus with the operation right, and

select a particular signal transmitted from the particular interface apparatus having the operation right, out of the signals transmitted from the plurality of interface 

Kelly teaches determining that a first interface apparatus of a plurality of interface apparatuses having no operation right requests an operation right for a medical apparatus that is an operation target, based on a signal received from the first interface apparatus which corresponds to a specific operation and includes an identifier of the first interface apparatus, the specific operation being an operation performed by a user and received by the first interface apparatus via a corresponding track, and giving the operation right to the first interface apparatus by associating the identifier of the first apparatus with the operation right.

Bruwer further teaches inputting specific operations including a predetermined sequence of rubbing a track pad a predetermined number of times in a predetermined direction within a predetermined period of time.

Raviv further teaches detachably providing an interface apparatus on a reverse side of a gown that a user wears or inside a pocket of the gown, where operations are received on a track pad of the first interface apparatus from an obverse side of the gown.

Saied further teaches providing a sterile gown having pockets.

However, the above references do not teach or suggest each of the plurality of interface apparatuses including an acceleration sensor configured to detect a gravitational acceleration of the interface apparatus, the wireless communication circuitry configured to wirelessly receive the detected acceleration from each of the plurality of interface apparatuses, and determining a mode .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Gregory Lultschik/Examiner, Art Unit 3626